Citation Nr: 0824119	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 70 percent rating for an 
organic personality disorder.
 
2.  Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 30 percent rating for 
dysarthria and swallowing difficulty.

3.  Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 70 percent rating for nystagmus 
and oculomotor tracking deficits of the right eye.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1966, 
and from June 1970 to November 1976.  He was wounded in a 
military accident in September 1981 en route to an inactive 
duty for training station.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted increased ratings for the 
aforementioned disabilities and assigned the effective date 
of January 28, 2002, for the increases awarded.

In August 2006, the Board remanded the matter for additional 
evidentiary and procedural development.


FINDINGS OF FACT

1.  By means of a November 1990 rating, service connection 
was granted for an organic personality disorder, dysarthria 
and swallowing difficulty, and nystagmus and oculomotor 
tracking deficits of the right eye.  The veteran's organic 
personality disorder was held to be 30 percent disabling.  
His dysarthria and swallowing difficulty, and nystagmus and 
oculomotor tracking deficits of the right eye, were each held 
to be 10 percent disabling.  An effective date of July 15, 
1987, was assigned.  The veteran was notified of the decision 
and did not initiate an appeal.

2.  The veteran submitted his current claim of entitlement to 
increased disability ratings for his service-connected 
organic personality disorder, dysarthria and swallowing 
difficulty, and nystagmus and oculomotor tracking deficits of 
the right eye on January 28, 2002.

3.  From November 1990 to January 28, 2002, there was no 
communication from the veteran or his representative that 
constitutes a formal claim or that may be construed as an 
informal claim for increased disability ratings.

4.  It was not first factually ascertainable within one year 
of January 28, 2002, that the veteran's organic personality 
disorder did not result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
an inability to establish and maintain effective 
relationships.

5.  There is no evidence of treatment demonstrating that the 
veteran's dysarthria and swallowing difficulty resulted in 
severe incomplete paralysis of the tenth cranial nerve within 
the year preceding January 28, 2002, date of claim; thus, it 
is not factually ascertainable that the veteran's dysarthria 
and swallowing difficulty warranted a 30 percent disability 
rating, within one year of January 28, 2002.

6.  There is no evidence of treatment demonstrating that the 
veteran's nystagmus and oculomotor tracking deficits of the 
right eye did not result in corrected visual acuity to 20/200 
in both eyes; corrected visual acuity in one eye to 10/200 
and 20/200 in the other eye; corrected visual acuity in one 
eye to 5/200 and 20/200 in the other eye; or blindness or 
anatomical loss of one eye and corrected visual acuity to 
20/200 in the other eye, within the year preceding January 
28, 2002, date of claim, thus, it is not factually 
ascertainable that the veteran's nystagmus and oculomotor 
tracking deficits of the right eye warranted a 70 percent 
disability rating, within one year of January 28, 2002.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
January 28, 2002, for the increase in rating to 70 percent 
rating for an organic personality disorder have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).
 
2.  The criteria for assignment of an effective date prior to 
January 28, 2002, for the increase in rating to 30 percent 
rating for dysarthria and swallowing difficulty have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

3.  The criteria for assignment of an effective date prior to 
January 28, 2002, for the increase in rating to 70 percent 
rating for nystagmus and oculomotor tracking deficits of the 
right eye have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2002, February 2005, and May 2007 
letters, with respect to the claims of entitlement to 
increased disability ratings and the subsequent claims of 
entitlement to earlier effective dates.  The May 2007 letter 
also indicated that in determining a disability rating, the 
RO considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2002, February 2005, and May 2007 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2002, prior to 
the adjudication of the matter regarding entitlement to 
increased disability ratings in February 2003.  With respect 
to the downstream issue of entitlement to an earlier 
effective date, the record contains a January 2008 
supplemental statement of the case following the May 2007 
letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the November 2002, February 2005, and May 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records John E. Meyers, 
M.D., David S. Rusen, M.D., F. Owen Black, M.D., Raul 
Guisedo, M.D., Catherine Athens, Ph.D., and Franklin 
Hospital, employee benefits records from National Aeronautics 
Space Administration, Social Security Administration records, 
and VA examination reports dated in January 2003.  

Based on the foregoing, VA satisfied its duties to the 
veteran.




Analysis

The veteran alleges entitlement to effective dates earlier 
than January 28, 2002, for the assignment of a 70 percent 
rating for an organic personality disorder, the assignment of 
a 30 percent rating for dysarthria and swallowing difficulty, 
and the assignment of a 70 percent rating for nystagmus and 
oculomotor tracking deficits of the right eye.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim 
must be considered pursuant to the criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In a November 1990 rating decision, the RO granted 
entitlement to service connection for an organic personality 
disorder, dysarthria and swallowing difficulty, and nystagmus 
and oculomotor tracking deficits of the right eye.  The 
veteran's organic personality disorder was held to be 30 
percent disabling.  His dysarthria and swallowing difficulty, 
and nystagmus and oculomotor tracking deficits of the right 
eye, were each assigned 10 percent disability ratings.  An 
effective date of July 15, 1987, was assigned. The veteran 
did not appeal the November 1990 rating decision and it 
became final, to include the matters of the rating and the 
effective date.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; 
see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The 
veteran has not made any allegations of clear and 
unmistakable error.  

It is not in dispute that the veteran's claim of entitlement 
to increased disability ratings was received by the RO on 
January 28, 2002.  From November 1990 to January 28, 2002, 
there was no communication from the veteran or his 
representative that constitutes a formal claim or that may be 
construed as an informal claim for increased disability 
ratings.  A VA medical record reflecting treatment may serve 
as an informal claim for an increased rating.  See 38 C.F.R. 
§§ 3.151, 3.152, 3.155, 3.157.  Private or lay evidence does 
not serve as informal claims.  With respect to the 
disabilities at issue, there are no VA medical records dated 
between the final November 1990 rating decision and January 
2002 formal claim.  Thus, there was no informal claim prior 
to January 28, 2002.

In January 2003, the veteran was afforded several VA 
examinations in order to ascertain the disability level of 
his service-connected organic personality disorder, 
dysarthria and swallowing difficulty, and nystagmus and 
oculomotor tracking deficits of the right eye disabilities.  
With respect to his organic personality disorder, metal 
status examination revealed problems coping with and dealing 
with his life, cognitive disorder, slurred speech, problems 
with impulse control, problems caring for himself, and 
problems with overspending.  The veteran was assigned a GAF 
score of 51.  With respect to his dysarthria and swallowing 
difficulty, examination revealed that he spoke with in a 
slightly dyasthric style.  The veteran submitted that, at the 
end of the day, he was often unable to speak because of 
fatigue and that he frequently gagged with swallowing.  With 
respect to his eye disability, corrected vision was 20/400 in 
the right eye and 20/200 in the left eye.  There was 
bilateral hemianopia, with macular sparing on the left and 
macular interruption on the right.  A Goldmann visual field 
examination demonstrated that he had less than 20 degrees 
visual field in both eyes; accordingly, he was legally blind 
on those criteria alone.  His brain injury had affected his 
optic pathways such that he had no peripheral vision and he 
only had macular vision in the left eye.  Based on the 
aforementioned findings, by means of a March 2003 rating 
decision, the RO granted increased disability ratings of 
70 percent for the veteran's organic personality disorder and 
for his nystagmus and oculomotor tracking deficits of the 
right eye.  The RO also granted an increased rating of 30 
percent for the veteran's dysarthria and swallowing 
difficulty.  The assigned effective date of the increase was 
January 28, 2002, the date of claim.

As noted, when considering the record as a whole, the Board 
finds that since the final rating decision in November 1990, 
no statement or medical evidence, to include VA medical 
records, received prior to January 28, 2002, may be 
considered to be a formal or informal claim for increased 
disability ratings and the veteran does not contend 
otherwise.  The veteran simply requests that an earlier 
effective date be assigned because has consistently received 
treatment for his disabilities.  The Board finds that the 
earliest possible date that may be assigned is one year prior 
to the receipt of the current claim (January 28, 2002) as 38 
C.F.R. § 3.400(o)(2) allows for the award of an effective 
date for the award of an increase up to one year prior to the 
date of the claim if it is factually ascertainable that an 
increase in disability had occurred.

A review of the record, however, reveals that it was not 
factually ascertainable that there was increase in severity 
of veteran's organic personality disorder, dysarthria and 
swallowing difficulty, and nystagmus and oculomotor tracking 
deficits of the right eye within one year of receipt of the 
current claim of entitlement to increased disability ratings, 
January 28, 2002.  

With respect to the veteran's organic personality disorder, 
effective January 28, 2002, the veteran's organic personality 
disorder was rated as 70 percent rating disabling because it 
resulted impaired cognitive function and poor decision making 
abilities.  The potentially relevant medical evidence 
includes statements from the veteran's private treatment 
psychiatrist, D.S., and his private treatment 
psychotherapist, C.A.

In January 2002, his private psychiatrist, D.S., submitted a 
statement in support of the veteran's hospitalization at the 
Sierra Tucson Drug Rehabilitation Hospital and Dual Diagnosis 
Clinic.  At that time, the veteran was addicted to marijuana.  
The veteran was experiencing memory impairment, which 
represented dementia like symptoms in his overall 
functioning.  His drug dependence resulted in secondary 
behavioral problems and contributed to a loss of boundary 
functions, which endangered himself and other.  The veteran 
had been arrested three times and all of the arrest were 
related to sexual acting out while intoxicated.  
Additionally, the veteran had been diagnosed as having a 
social anxiety disorder.  His treatment provider opined that 
the veteran's judgment was impaired and it was likely that 
the veteran would have continued involvement with the police 
and criminal justice system.  In February 2002, D.S, 
submitted that he had treated the veteran for the past four 
years and that a review of the record revealed that the 
veteran was completely disabled for work purposes.  He 
submitted that there was extensive mental, cognitive, and 
mood related disability.  He regularly witnessed episodes of 
dysthria, dysphonia, ataxic gait, perseveration, some sensory 
neglect, incontinence, and a mood disorder.  

The record also contains a December 2002 report from private 
treatment provider C.A.  She submitted that she had been the 
veteran's psychotherapist, since 1995, and had worked closely 
with the veteran's psychiatrist, D.S., since 1997.  She 
recounted that the veteran's progress had waxed and waned; 
however, with a general tendency of decreasing ability over 
the previous two years.  The veteran had followed a strict 
regimen of physical therapy and psychotherapy, which had 
improved his social skills; however, he continued to 
experience periods of instability.  The veteran's 
unsteadiness had increased over the last years, which had 
subsequently contributed to extreme anxiety and chronic 
depression.  The veteran dealt with his anxiety through 
substance abuse, particularly marijuana abuse.  His substance 
abuse exacerbated his symptoms, causing more depression and 
isolation and interrupted his physical progress.  She 
concluded that the veteran's overall functioning had markedly 
decreased over the last year.  At that time, his ability to 
read and follow directions was almost non-existent.  His 
ability to give directions was confused at best and his 
endurance had decreased.  The veteran needed to nap two to 
three hours every afternoon in order to be able to function 
at all during the evenings.  He also had a very short 
attention span, lasting 15 to 20 minutes.  

The veteran has also submitted private treatment records 
demonstrating that he has undergone homeopathic therapy, 
massage therapy, chiropractic therapy, acupuncture, and taken 
food supplements since 1989.  

Although the aforementioned clinical record pertains to 
treatment regarding the veteran's organic personality 
disorder, it did not provide findings with which to evaluate 
the veteran's organic personality disorder and certainly did 
not  demonstrate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); an inability to establish and 
maintain effective relationships, such as to warrant a 
disability rating of 70 percent.

With respect to the veteran's dysarthria and swallowing 
difficulty, and nystagmus and oculomotor tracking deficits of 
the right eye, there is no evidence of medical treatment 
showing an increase in severity of either disability within 
the year preceding the January 28, 2002, date of claim.  In 
order to warrant an earlier effective date, the evidence of 
record would have to demonstrate that the veteran's 
dysarthria and swallowing difficulty resulted in severe 
incomplete paralysis of the tenth cranial nerve, within the 
year prior to January 28, 2002.  Additionally, the evidence 
of record would have to demonstrate that the veteran's 
nystagmus and oculomotor tracking deficits of the right eye 
resulted in corrected visual acuity to 20/200 in both eyes; 
or, corrected visual acuity in one eye to 10/200 and 20/200 
in the other eye; or, corrected visual acuity in one eye to 
5/200 and 20/200 in the other eye; or blindness or anatomical 
loss of one eye and corrected visual acuity to 20/200 in the 
other eye, within the year prior to January 28, 2002.  As the 
record is absent any evidence of treatment for either 
disorder, within the year prior to January 28, 2002, it was 
not factually ascertainable that the veteran's dysarthria and 
swallowing difficulty was 30 percent disabling or that his 
nystagmus and oculomotor tracking deficits of the right eye 
was 70 percent disabling, prior to January 28, 2002.

In conclusion, the preponderance of the evidence is against 
the claims of entitlement to an effective date earlier than 
January 28, 2002, for the assignment of a 70 percent rating 
for an organic personality disorder, entitlement to an 
effective date earlier than January 28, 2002, for the 
assignment of a 30 percent rating for dysarthria and 
swallowing difficulty, and entitlement to an effective date 
earlier than January 28, 2002, for the assignment of a 70 
percent rating for nystagmus and oculomotor tracking deficits 
of the right eye, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b).



ORDER

Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 70 percent rating for an 
organic personality disorder is denied.
 
Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 30 percent rating for 
dysarthria and swallowing difficulty is denied.

Entitlement to an effective date earlier than January 28, 
2002, for the assignment of a 70 percent rating for nystagmus 
and oculomotor tracking deficits of the right eye is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


